DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 10,892,602), (US 10,804,671), (US 10,790,635) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6-8, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tankhilevich (US 9,418,648).
	Tankhilevich ‘648 shows and discloses an apparatus (Fig 1) comprising: an injector; a tunnel junction coupled to said electron injector; and a bottom layer further comprising a ferromagnetic material coupled to said tunnel junction; said ferromagnetic material including a Magnon Gain Medium (TITLE; Abstract: ultra-high frequency ferromagnetic comprising an spin injector, a tunnel junction, a conductive ferromagnetic material including magnon gain medium, and a waveguide; See also Fig 1); Tankhilevich ‘648 further discloses said ferromagnetic material further comprising: a conduction band that is split (Fig 1: bias voltage 20 applied spin injector 18, tunnel junction 16, Ferromagnetic 12, waveguide output, to shift its Fermi level with respect to the Fermi level of the conductive ferromagnetic material; See also Col 4: 15-35 known ferromagnetic split into two sub-bands where a first sub-band having spin up, and the second sub-band having spin down).  The claim further requires the injector as an electron injector and Tankhilevich ‘648 did not explicitly state the above.  However, Tankhilevich ‘648 did shows and discloses the injector as a spin injector, where the well-known the use of bias voltage or current injection into magnetic phonon gain medium to have spin opposite direction of ferromagnetic material disclosed and the change of Fermi level (Fig 1: bias voltage 20 applied spin injector 18, tunnel junction 16, Ferromagnetic 12, waveguide output, to shift its Fermi level with respect to the Fermi level of the conductive ferromagnetic material; See also Col 4: 15-35 known ferromagnetic split into two sub-bands where a first sub-band having spin up, and the second sub-band having spin down).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the known use of electron injector to inject minority current into the Magnon gain, and since there are not further structure and arrangement the examiner see the spin injector providing similar (Col 2: 35-40; claims 11-20). 

With respect to claim 2, Tankhilevich ‘648 discloses wherein said ferromagnetic material including said Magnon Gain Medium is selected from the group consisting of: a ferromagnetic semiconductor; a dilute magnetic semiconductor (DMS); a half-metallic ferromagnet (HMF); and a ferromagnetic conductor, with a gap in the density of states of the minority electrons around the Fermi level of said ferromagnetic material (Claim 3).
With respect to claim 3, Tankhilevich ‘648 discloses wherein said half-metallic ferromagnet (HMF) is selected from the group consisting of: a spin-polarized Heusler alloy; a spin-polarized Colossal magnetoresistance material; and CrO2 (Claim 4).
With respect to claim 6, the claim further requires wherein said electron injector is selected from the group of materials consisting of: a metal; a metal alloy; a ferromagnetic metal; and a ferromagnetic alloy.  Tankhilevich ‘648 did not explicitly state the above.  However, it is well-known to one skill in the art to recognize the electron injector is of a metal and the like.
With respect to claim 7, wherein minority electrons injected into said upper sub band with spin down via said tunnel junction generate non-equilibrium magnons by transitioning into high energy electronic states in said lower sub band with spin up; and wherein interaction between said non-equilibrium magnons causes generation of electromagnetic radiation; said (Fig 1: 24 electromagnetic waveguide coupled to ferromagnetic material 14; See also Col 4: 15-45).
With respect to claims 8, 14 the claim further requires wherein minority electrons injected into said upper sub band with spin down via said tunnel junction generate non-equilibrium magnons by transitioning into high energy electronic states in said lower sub band with spin up, and wherein interaction between said non-equilibrium magnons causes generation of THz electromagnetic radiation; said apparatus further comprising: a THz electromagnetic waveguide coupled to said ferromagnetic material and configured to output said THz electromagnetic radiation.  Tankhilevich ‘648 discloses of minority electrons injected and spin up / spin down via the tunnel junction and a waveguide coupled to ferromagnetic material to output the ultra-high electromagnetic radiation (TITLE; Abstract; Fig 1: 24, 24; Col 4: 15-45), without explicitly state the output in THz.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; in this case, the structure defines its functions and workable ranges (TITLE;ultra-high range).
With respect to claims 15, 16, 17, 18 the claims further require wherein said step (A) further comprises: (A1) increasing value of said bias voltage; wherein injected minority electrons having increased energy due to increased value of said bias voltage have higher probability to transition into high energy electronic states in said lower sub band with spin up of said ferromagnetic material by flipping its spin during exchange process; and wherein the decrease of an energy of the non-equilibrium magnon caused by increased energy of injected minority electrons causes the corresponding decrease of a frequency of said generated radiation; OR .
	Allowable Subject Matter
Claims 4, 5, 9-12, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4: 
wherein said spin polarized Heusler alloy is selected from the group consisting of: half-metallic ferromagnetic oxide Sr.sub.2FeMoO.sub.6; Heusler alloy Co.sub.2MnGe; Heusler alloy Co.sub.2MnSi (CMS); Heusler alloy Co.sub.2FeSi (CFS); Heusler alloy Co.sub.2MnSn; and Heusler alloy Co.sub.2FeAl.sub.0.5Si.sub.0.5(CFAS).
Claim 5: 
wherein said tunnel junction is selected from the group of materials consisting of: magnesium oxide (MgO); aluminum oxide (Al2O3); and spinel MgAl2O4.
Claim 9:
further comprising: a top electrode coupled to said electron injector; a bottom electrode; said bottom layer coupled to said bottom electrode; and a substrate coupled to said bottom electrode; wherein an electric voltage applied across said apparatus between said top electrode and said bottom electrode is configured to inject a minority current from said spin injector to said Magnon Gain Medium via said tunnel junction; and wherein said minority current propagating via said Magnon Gain Medium causes the generation of non-equilibrium magnons in said Magnon Gain Medium; and wherein merging of said non-equilibrium magnons causes generation of terahertz radiation emanating from said apparatus into the surrounding area.
	Claim 19:
further comprising: (C2) tuning said frequency of said generated radiation in the range of (1-30) THz by using voltage-based tuning thus covering the whole THz spectrum.
	Claim 20:
further comprising: (C3) tuning said frequency of said generated radiation by changing the value of said bias voltage; wherein the tuning of said frequency is parametrically larger than the change in said bias voltage.
					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828